DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on Nov. 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nisbet et al. (US 2014/0072672 A1; March 13, 2014).
Regarding claim 1, Nisbet discloses an aerated food product comprising a base ingredient that can include a whole grain source (e.g. corn, [0038]), a fruit source, and/or a vegetable source ([0008]-[0013], [0040]). 
Nisbet teaches that the food product additionally comprises protein ([0006], [0053]) and a liquid (See Examples). The carbohydrate source as claimed is optional and therefore not required, however, Nisbet further teaches that the food product can have a carbohydrate source ([0062]). 
Nisbet teaches that the food product has a moisture content less than about 2% ([0068]), thus falling within the claimed range of less than about 5% by weight. 
Nisbet also teaches that the food product has a density ranging from about 0.05 g/cc to about 0.2 g/cc ([0056]), thus falling within the claimed range of about 0.02 to about 0.5 g/cc. 
Regarding claim 4, Nisbet teaches that the base ingredient can include a whole grain source that is corn ([0038]).
Regarding claim 8, Nisbet additionally teaches that the protein is pea protein ([0053]).
Regarding claim 9, Nisbet teaches that the carbohydrate source is a source of sugar, confectioners’ sugar ([0062]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nisbet et al. (US 2014/0072672 A1; March 13, 2014) as applied to claim 1 above.
Regarding claim 2, Nisbet discloses the product as described above with respect to claim 1, but fails to specifically teach that the product has a porosity in the range of about 15% to about 65%.
Nisbet, however, teaches that the product comprises more open pores than a whole food piece ([0014] and [0157]). Therefore, the product of Nisbet would have a porosity value. 
The examiner notes that the number of pores is directly related to the amount of aeration in the food product as Nisbet teaches that the food product is aerated into a foam like consistency. Therefore, it would have been obvious to one of ordinary skill in the art to aerate the food product for a longer amount of time, thus creating more pores, if a higher porosity value was desired. This is merely routine experimentation that is well within the ordinary skill in the art and would have been obvious depending on the desired texture and amount of pores in the food product.
Regarding claim 3, Nisbet discloses that the product has a texture hardness from about 50-180 Newtons ([0060]), which converts to 5-18 kg, thus overlapping the claimed range of 1-7 kg. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nisbet et al. (US 2014/0072672 A1; March 13, 2014) as applied to claim 4 above, and further in view of Yakubu et al. (US 2009/0155444 A1; June 18, 2009).
Regarding claim 5, Nisbet discloses that the product comprises corn as a whole grain source, but fails to the whole grain source being oats or barley. 
Yakubu discloses a food product comprising vegetable protein and whole grains having a similar moisture content and density as the food product in Nisbet and as claimed ([0005]-[0007]). Yakubu further teaches that the whole grain component in the product comprises whole barley flour or whole oat flour ([0015]-[0017]). Yakubu discloses that using such whole grain components adds nutritive value to the food product which aids in helping meet the recommended whole grain daily serving ([0004]). 
It would have been obvious to one of ordinary skill in the art to have the whole grain source of Nisbet comprise oat or barley as Yakubu teaches that oat or barley are suitable whole grains sources to provide a product having great nutritive value. 
As Yakubu teaches that the food product comprises a similar moisture content and density as the product in Nisbet, it would have been obvious to substitute one whole grain source for another depending on the desired nutrition, taste and texture of the food product as corn, oat, and barley all comprise different properties and one of ordinary skill in the art would be able to pick a known and suitable whole grain source to provide a product having desired nutrition, taste, and texture. 
Regarding claim 6, Yakubu teaches that the whole grain source is provided in the form of a highly dispersible, or soluble, whole grain flour ([0015]-[0017], [0035]).
Regarding claim 7, Yakubu further teaches that the whole grain component represents about 10% to about 45% of the finished product ([0006]), which overlaps the claimed amount of at least 20% (e.g. 20 g in 100 g). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to have the whole grain component of Nisbet in a similar amount as taught by Yakubu in order to provide nutritive value to the product of Nisbet and to help meet the recommended daily serving of whole grains as taught in Yakubu. 


	

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791